ICJ_104_LaGrand_DEU_USA_1999-03-03_ORD_01_NA_02_FR.txt. 21

OPINION INDIVIDUELLE DE M. SCHWEBEL, PRÉSIDENT
{Traduction ]

L’ordonnance portant indication de mesures conservatoires, rendue ce
jour, est sans précédent. Il est à espérer qu’elle ne fera pas jurisprudence,
car elle déroge dans une mesure décisive à une règle fondamentale de la
procédure judiciaire. Elle a été rendue sur la base des vues d’une Partie
sans que l’autre ait été entendue. Sans précédent, elle l’est à un autre
égard, puisque c’est la première affaire en laquelle la Cour rend une
ordonnance d'office, en application du paragraphe 1 de l’article 75 de son
Règlement, qui dispose que:

«1. La Cour peut à tout moment décider d'examiner d’office si
les circonstances de l’affaire exigent l'indication de mesures conser-
vatoires que les parties ou l’une d’elles devraient prendre ou exé-
cuter.»

Il reste à savoir si la Cour a appliqué correctement ces dispositions.
Celles-ci veulent que la Cour puisse agir d’office lorsqu’une partie n’a pas
présenté de demande en indication de mesures conservatoires. En l’espèce,
toutefois, la Cour n’examine l’affaire qu’en raison de la requête introduc-
tive d’instance de l’Allemagne et de sa demande en indication de mesures
conservatoires. Aux termes de l’article 74 du Règlement, lorsqu'une par-
tie présente une telle demande, la Cour ouvre une «procédure orale de
manière à donner aux parties la possibilité de s’y faire représenter».
Aucune procédure orale de la sorte n’a été engagée, organisée ou envi-
sagée en la présente instance.

En vertu du paragraphe 1 de l’article 75, la Cour peut rendre une
ordonnance indiquant des mesures conservatoires sans donner aux parties
la possibilité de se faire entendre. C’est là un pouvoir extraordinaire dont
il convient d’user avec la plus grande circonspection. Peut-être y aurait-il
lieu de se demander si, pendente lite, des limites doivent être apportées
par la Cour à la liberté d’agir d'Etats souverains, sans que leur soit
donnée la possibilité d’être entendus. Mais si de telles limites doivent être
apportées dans des circonstances extrêmes, la Cour doit alors agir en
stricte conformité avec son Règlement. Ce Règlement n’envisage pas que
la Cour agisse ainsi, lorsqu'une partie — Allemagne en l’espèce — a pré-
senté une demande en indication de mesures conservatoires.

De plus, la Cour s’est fondée uniquement sur la requête de Allemagne.
Elle ne dispose d’aucune autre pièce, d’aucune autre base pour l’indica-
tion de mesures conservatoires. Une telle façon d’agir est-elle conforme
aux règles fondamentales de l’égalité des parties en matière procédurale?

Mes doutes se trouvent confirmés par la lecture de Pouvrage qui cons-
titue la principale autorité dans ce domaine: Interim Measures in the

16
LAGRAND (OP. IND. SCHWEBEL) 22

Hague Court (1983), dont l’auteur est Jerzy Sztucki. Le professeur Sztucki
conclut que la Cour «en l'absence de toute demande d'indication de
mesures conservatoires» peut indiquer d’office de telles mesures. Il ajoute
que seule une hypothèse de ce type «correspond à la notion d’action
d’office au sens du paragraphe | de l’article 75 du Règlement en vigueur»
et il arrive à cette conclusion au terme d’un examen minutieux des ver-
sions précédentes du Règlement de la Cour et des travaux préparatoires
pertinents de toutes les versions (p. 158). Or, en l'espèce, la Cour a été
saisie d’une telle demande, et c’est sur la base des termes de la requête
introductive d'instance présentée simultanément par l'Allemagne que la
Cour a agi — sans avoir accordé aux Etats-Unis la possibilité d’être
entendus ou de présenter des observations écrites.

L'Allemagne aurait pu présenter sa requête des années, des mois, des
semaines, voire quelques jours plus tôt. L’edt-elle fait, la Cour eut pu
procéder comme elle le fait depuis 1922 et tenir des audiences sur la
demande en indication de mesures conservatoires. Mais l’Allemagne a
attendu la veille de l'exécution pour présenter sa requête et sa demande
en indication de mesures conservatoires, en faisant valoir par la même
occasion que la Cour n’avait plus le temps d’entendre les Etats-Unis et
devrait agir d'office.

Je ne m’oppose pas à l'ordonnance de la Cour sur le fond, et je n'ai
donc pas voté contre elle. J'émets toutefois de profondes réserves quant à
la manière de procéder tant de la Partie requérante que de la Cour.

(Signé) Stephen M. SCHWEBEL.

17
